DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1-20 are allowed.
Regarding claims 1 and 14, the prior art of record, either singularly or in combination, does not disclose or suggest the combination of limitations including “a half-bridge power module comprising: a capacitor having a first node coupled to the first member of the lead frame and a second node coupled to the second member of the lead frame; a high side die having a high side field effect transistor (FET) embedded therein; a low side die having a low side FET embedded therein, wherein a source of the high side FET is coupled to a drain of the low side FET through the conductive path between the first region and the second region of the substrate and drain of the high side FET and a source of the low side FET are coupled to the capacitor”.
Regarding claim 18, the prior art of record, either singularly or in combination, does not disclose or suggest the combination of limitations including “adhering a capacitor to the lead frame, such that the capacitor extends in a plane that is parallel from a planer surface of the substrate; and 

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to YU-HSI DAVID SUN whose telephone number is (571)270-5773.  The examiner can normally be reached on Mon-Fri 8am-4pm ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eliseo Ramos-Feliciano can be reached on 571-272-7925.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/YU-HSI D SUN/            Primary Examiner, Art Unit 2895